As filed with the Securities and Exchange Commission on May 18, 2009 1933 Act File No. 333-96461 1940 Act File No. 811-09813 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post-Effective Amendment No. 19 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940x Amendment No. 20x (Check appropriate box or boxes) UMB SCOUT FUNDS (Exact Name of Registrant as Specified in Charter) 1010 Grand Boulevard, Kansas City, MO 64106 (Address of Principal Executive Offices) (Zip Code) (816) 860-7000 (Registrant's Telephone Number, including Area Code) LAWRENCE A. KNECHT, ESQ. UMB Bank, n.a. 1010 Grand Boulevard Kansas City, MO 64106 (Name and Address of Agent for Service of Process) With Copies to: CONSTANCE E. MARTIN UMB Bank, n.a. 1010 Grand Boulevard Kansas City, MO 64106 MICHAEL P. O'HARE, ESQ. Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) of Rule 485 on (date) pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 X 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: X This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment relates only to the UMB Scout TrendStar Small Cap Fund. No other information relating to any other series of the Registrant is amended or superseded hereby. UMB Scout Funds UMB Scout TrendStar Small Cap Fund Supplement dated May 19, 2009 to the Prospectus and Statement of Additional Information (SAI) dated May 19, 2009 for the UMB Scout TrendStar Small Cap Fund (the Fund) The Fund is a newly organized fund that has been created in connection with the proposed acquisition of the assets and liabilities of the TrendStar Small-Cap Fund series of the TrendStar Investment Trust. It is anticipated that at a shareholder meeting in June 2009, the shareholders of the TrendStar Small-Cap Fund will be asked to approve a proposed agreement and plan of reorganization whereby the TrendStar Small-Cap Fund would be acquired by the Fund. If the reorganization is approved by the TrendStar Small-Cap Funds shareholders, for purposes of the reorganization, the TrendStar Small-Cap Fund will be considered the accounting survivor, and accordingly, certain financial highlights and other information relating to the TrendStar Small-Cap Fund has been included in the attached Prospectus and presented as if the reorganization has been consummated. However, as of the date of the Prospectus and SAI, the reorganization has not yet been approved by shareholders and has not occurred. This Supplement will be effective through June 30, 2009 and updates information contained in the Prospectus and SAI for the Fund dated May 19, 2009. You should keep this Supplement for future reference. Additional copies of the Prospectus and SAI may be obtained free of charge by calling (800) 996-2862. T HE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED . W E MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE S ECURITIES AND E XCHANGE C OMMISSION IS EFFECTIVE . T HIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED . UMB | SCOUT FUNDS Prospectus May 19, 2009 UMB Scout TrendStar Small Cap Fund (TRESX) Shares of this Fund have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed on the adequacy of this Prospectus.
